In a negligence action to recover damages for personal injury, etc., plaintiffs appeal from an order of the Supreme Court, Queens County, made May 12, 1964 upon reconsideration, which adhered to the original decision and denied their motion for a preference in trial, pursuant to the rules of this court regu*695lating such preferences. Order affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Christ and Brennan, JJ., concur; Kleinfeld, J., dissents and votes to reverse the order and to grant the motion on the ground that, in view of the uncontradicted proof submitted by plaintiffs, it was an improvident exercise of discretion to deny the preference.